PER CURIAM.
The petition for writ of prohibition or certiorari is denied based on State v. Hill, 95 So.3d 434, 435 (Fla. 4th DCA 2012), which holds that “the defendant’s crime of possession of a firearm by a convicted felon precludes him from seeking immunity under the Stand Your Ground law.” We certify that this decision expressly conflicts with Little v. State, 111 So.3d 214 (Fla. 2d DCA 2013), on the issue of whether a defendant engaged in “unlawful activity” is precluded from claiming self defense immunity from prosecution.

Petition denied. Conflict certified.

DAMOORGIAN, C.J., GROSS and GERBER, JJ., concur.